01-15-00281-CR
                                    CHRIS DANIEL
                               HARRIS COUNTY DIS me r CLERK

 ©CEOTVZ&
                                                                               FILED IN
 March 10,2015                                                          1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
HONORABLE MARC C CARTER                                                 3/26/2015 2:34:29 PM
228TH DISTRICT COURT                                                    CHRISTOPHER A. PRINE
HARRIS COUNTY                                                                   Clerk
HOUSTON, TX

 Defendant’s Name- DAVIS LUIS CABRERA

Cause No 1412605

Court   228™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause

Notice of Appeal Filed Date: 03/05/15
Sentence Imposed Date: 02/03/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sincerely,

S>-
S. NORRIS
Criminal Post Trial Deputy

CC- Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    LISA MILLS (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin PO Box 465 1 Houston, Texas 77210-4651
 *   \                                                  Cause No.
                                                                                                                                    Zz—         1
                                                       THE STATE OF TEXAS                                _vr r|:                     /o- £/ÿ

                       D/t Vi it      U< IS Ck. V)\zr\r/ij
                                                               V.
                                                            CF , A/K/A/             _                                               fc-"
                                                                                             ;niSHiR      -5 AH ID- 56
                      'VZ&1             District Court / County Criminal Court at Law No.
                                                                                             JY
                                                                                                                 _
                                                                                                CRIMINAL ciisi OMF.
                                                          Harris County, Texas                       SFRVICE

                                                           NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On                                i   Z0\ b         (date), the defendant in the above numbered and styled cause gives
NOTICE OF APPEAL of his conviction

The undersigned attorney (check appropriate box):
          MOVES to withdraw
          ADVISES the court that he will CONTINUE to represent
                                                                                  thÿdefendant on appeal                        /
                                                                                                  fA
Date                                                                      Attorney (Signature)                             djl/LU
     Odv/iVi Lldi&.
Defendant (Printed name)
                                                   nk_                           ftAiikAA Hh LuHr
                                                                          Attorney (Printed name)                      »


                                                                          State Bar Number
                                                                                                              kiAih ’ZDt) f4lFu£fayi l/-
                                                                          Address
                                                                                                          piso
                                                                          Telephone Number
The defendant (check all that apply):
           REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
          appellate counsel to represent him
          ASKS the Court to ORDER that a free record be provided to him
          ASKS the court to set BAIL
        Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief



Defendant (Signature)
                                                                              ~DcrVi'J
                                                                          Defendant’s Printed name
                                                                                                       >/2L/C_



JSW0KN TO AND SUBSCRIBED BEFORE ME ON                                             03ÿ15'
By Deputy District Clerk of Hams County, Texas                                           J#2
http //hcdco-intranet/Criminal/Crimmal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2 pases-without Affirmation) docPaae 1 of 2
                                                                   1/09/08
                                                                    ORDER


          On
                    cÿoletf                    the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time
                IS indigent for the     purpose of
                         employing counsel
                          paying for a    clerk's and court reporter's record
                      D employing counsel or paying for a clerk's and court reporter's record
The Court ORDERS that
          Counsel's motion to withdraw is GRANTED /DENIED.
          Defendant / appellant's motion (to be found indigent) is DENIED
          Defendant's / appellant's motion            is   GRANTED and
                                                                          (attorney's name & bar card number)
                     is APPOINTED to represent defendant / appellant on appeal

                     The COURT REPORTER              is   ORDERED to prepare and file the reporter's record without charge to
                     defendant / appellant
BAIL is
     s/ SET at $            S~0,/ 006 ,
          TO CONTINUE as presently set
          DENIED and       is   SET at No BOND (Felony Only)

DATE SIGNED                      £>3>o
                                                                          JUftfiTPRESIDING,
                                                                              V DISTRICT COURT /
                                                                          COUNTY CRIMINAL COURT AT LAW NO
                                                                          HARRIS COUNTY, TEXAS




http //hcdco-intranet/Crimmal/Crirmnal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2 paaes-without Affirmation) docPage 2 of 2
                                                                   1/09/08
      S3
 THE STATE         OF   TEXAS
                                                     Cause No.       1ÿ1
                                                                                IN THEÿTK? DISTRICT COURT
                                                                                                                            ©
 v.                                                                             COUNTY CRIMINAL COURT AT LAW NO.

 Ihi/id           Cc\ \>rerg            _, Defendant                            HARRIS COUNTY, TEXAS

            TRIAL COURT'S CERTIFICATION                            OF    DEFENDANT'S RIGHT                    OF    APPEAL*
 I, judge of the trial court, certify this criminal case:
               is not a plea-bargain case, and the defendant has the right of appeal, [or]
      I I      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
               not withdrawn or waived, and the defendant has the right of appeal, [or]
      EH       is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
               right oÿMWeal. [or]
"vT            is a.plea-balgain case, andAWefendant has NO right of appeal, [or]
                   defendant has waivdrthe riafit of appeal.


                                                                                 AUG - 6 20M
                                                                           Date Signed

 I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
 this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
 Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
 appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
 petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
 wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
 communication, of any change in the address at which I am currently living or any change in my current prison
 unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
 change in my address, I may lose the opportunity to file a pro se petition for discretionary review.



 Defendant                                                                 Defendant's Counsel                  *

 Mailing Address:       _                                                  State Bar of Texas ID number:
 Telephone number:                                                         Mailing Address:                                      770 D >
 Fax number (if any):                                                      Telephone number:                                   D_
                                *W)e;
                                          W6 Os           4                                                                          _
                                                                           Fax number (if any):
 * “A defendant in a criminalÿ                                    tiese rules. The trial court shall enter a certification of the defendant's
 right to appeal in every case in which it entftÿa                ilt or other appealable order. In a plea bargain case-that is, a case in
 which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
 prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
 and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
 25.2(a)(2).


                                                                  CLERK
                                                                                                                          9/1/2011
               APPEAL CARD
                H-H-iS
Court                                          Cause No.
                                            miZ.LeQS

                    The State of Texas
                             Vs
 CJ\€>                T)M\b             Lui-b      J?2-
Date Notice
                                        a-3-is
Of Appeal: .       03 0515
Presentation:                        Vol.       Pg-.

Judgment:                            Vol.       pg-.
Judge Presiding,      M ckvr&L-
Court Reporter,      um±xs
Court Reporter
Court Reporter,

Attorney
on Trial_            l4r.Anhÿ               LsfTtjS-
Attorney
on Appeal,

               Appointed.         Hired

Offense                              T}efipuÿ Lt2£/}J
Jury Trial          Yes           No

Punishment
Assessed  _        3y Tpc-

(If Known)
             _
Companion Cases
                          ttLl ZMk
Amount of
Appeal Bond                 t
Appellant
Confined:           Yes         No

Date Submitted
To Appeal Section           DÿDOI‘3'
Deputy' Clerk                   JM